PER CURIAM:
These nineteen alien crewmen who have been ordered deported seek by separate individual petitions to review orders of the Immigration and Naturalization Service denying stays of deportation. The petitioners raise the same issues raised in Luen Kwan Fu v. Immigration and Naturalization Service, 2 Cir., 431 F.2d 73.
A stipulation has been filed in each case stating that the parties will be bound by the decision finally entered in the case of Luen Kwan Fu. Accordingly all of the petitions for review are denied.